Title: To George Washington from Jean Le Mayeur, 20 January 1784
From: Le Mayeur, Jean-Pierre
To: Washington, George



Sir
New York janr 20. 1784

I have the honor of taking my pen to apologize to your Excellency for my not waiting on you in Virginia at so Early a period as I had stipulated.
the Extrime severe weather added to my not having fully Complited some private arrengements which are absolutely necessairy before I take my departure from this City have hitherto prevented a[n]d will for a few days Longer, delay my journey for your hospitable Mansion and rob my of the honor I have so happily proposed to myself in paying my personnel respects to your Excellency soon and viewing your Countenance and thro you a favorable Reception with your highly honored fello Citizens.
since your Excellencys much regretted departure from this City I have had the plaisure of gratifying tow Ladies and tow Gentleman who I believe have the honor of being personally known to your Excellency by furnishing them with good living

teeth in the Room of those which were broken or otherwise decayed. Miss Ried of New Jersey—daughter of General Ried of the British army and Miss Shaw the sister of lady Wheate and a Relation of Colo. Varick lately a secretary to your Excellency have been furnished with to each and Colo. Warick himself has four fronts and one Eye tooth, th[r]ee of which were transplanted in december and are at this day perfectly secure and tow others which have been transplanted some days since are in a promising state and will be perfectly ferm at the period of my departure from this place which is dependent on the completion of my arrengements first alluded to and which will positively take place in the Begining of february, when I have determind to proceed to the southward and honor myself with an immediate visit to Mount Vernon. I pray my best Respects to Mrs Washington and have the honor to be with Great Consideration and profound Respects your Excellencys most obedt and humble serviter ⟨doer⟩

Le Mayeur

